Citation Nr: 0419468	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
a low back disability.

2.  Entitlement to restoration of a 10 percent evaluation for 
left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1997.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  

The RO undertook the additional development, which included a 
January 2004 VA examination and, thereafter, denied 
restoration of a 20 percent evaluation for a low back 
disability and restoration of a 10 percent evaluation for 
left ulnar neuropathy.  See February 2004 supplemental 
statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the VCAA 
and its effect on his claims for restoration of a 20 percent 
evaluation for a low back disability and restoration of a 10 
percent  evaluation for left ulnar neuropathy.  Therefore, 
additional compliance with the VCAA is required.  

The Board recognizes that the RO sent the veteran a VCAA 
notice letter in April 2002.  However, this correspondence 
failed to provide the appropriate notice under the VCAA, 
including which part of any missing evidence or information 
VA would obtain and which part the veteran was to submit.  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

The Board also recognizes that the February 2004 SSOC, 
addressing both claims on appeal, set forth the revised 
version of 38 C.F.R. § 3.159 regarding VA's duties under 
VCAA.  However, it did not notify the veteran of any 
information and evidence needed to substantiate and complete 
that claim, or what information and evidence he is 
responsible for, and what evidence VA must secure.

In addition, it is apparent that the veteran has not been 
advised to provide any evidence in his possession that 
pertains to the claims for restoration of a 20 percent 
evaluation for a low back disability and restoration of a 10 
percent evaluation for left ulnar neuropathy.  38 C.F.R. 
§ 3.159(b)(1).

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for restoration of a 20 
percent evaluation for a low back 
disability and restoration of a 10 
percent evaluation for left ulnar 
neuropathy of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to these claims.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claims 
for restoration of a 20 percent 
evaluation for a low back disability and 
restoration of a 10 percent evaluation 
for left ulnar neuropathy.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


